

Exhibit 10.22


SECOND AMENDMENT
to the
XCEL ENERGY INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN
2009 Restatement


WHEREAS, Xcel Energy Inc. (the “Employer”) established the Xcel Energy Inc.
Non-Qualified Deferred Compensation Plan (the “Plan”) for the benefit of its
eligible employees; and


WHEREAS, the Employer now wishes to amend the Plan to permit the deferral of all
or part of eligible Long-Term Incentive Awards granted to eligible employees;


NOW, THEREFORE, the Plan is hereby amended as follows:


1.    Effective May 21, 2013, Section 1.2.1 “Account” is amended by the addition
of the phrase “effective on and after May 21, 2013, one or more separate
Long-Term Incentive Deferral Subaccounts” following “a separate Employer
Discretionary Credit Subaccount” as it appears in such section.


2.    Effective May 21, 2013, Section 1.2 “Definitions” is amended by the
addition of new paragraphs 1.2.11A, 1.18A and 1.18B to read as follows:


1.2.11A Disability – the Participant is, by reason of any medically determinable
mental or physical impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months,
receiving income replacement benefits for a period of not less than three months
under the Employer’s long-term disability plan.


1.18A Long-Term Incentive Award-
An award as defined in the 2005 Long Term Incentive Plan, as amended and
restated from time to time, or any successor plan thereto.


1.18B Long-Term Incentive Subaccount – Long-term incentive awards payable to the
Participant, whether in the form of Performance Shares, Performance Units or any
other form of award permissible as provided under the Xcel Energy Inc. Long-Term
Incentive Plan and award agreements provided to a Participant. For purposes of
this Section, a Long-Term Incentive Award may be considered “performance based
compensation” if the award is based on services performed over a period of at
least twelve months and meets the definition of performance based compensation
found in Code Section 409A and the regulations issued thereunder.
3.    Section 2.1.2 is amended by inserting “Long-Term Incentive Awards” in
subsection (a) and (b) after “Annual Incentive Bonus” as it appears therein, and
the addition of the following new sentence:
Notwithstanding the above, effective May 21, 2013 ,those Participants who are
classified by the Employer as “Section 16 Officers” as such term is defined by
rules promulgated by the Securities and Exchange Commission will be eligible for
deferrals of Long-
Term Incentive Awards. The Administrator, or to the extent such authority has
been delegated to the Committee, the Administrator or the Committee reserves
such discretion to add additional classes of eligible Participants for deferral
of Long-Term Incentive Awards , subject to uniform rules and advance notice to
Eligible Participants.
4.    Section 3.1.1 is amended by the addition of new subparagraph (c) to read
as follows:
(c)    Long-Term Incentive Award Deferrals. For each Plan Year, a Participant
may elect to make a pre-tax deferral of all or part of any Long-Term Incentive
Award granted to such Participant.
5.    Section 3.2.2 is amended by inserting “Long-Term Incentive Awards” in the
first sentence after “Base Salary” as it appears therein

1

--------------------------------------------------------------------------------



6.    Section 3.3 is amended by the addition of new subparagraph (f) to read as
follows:
(f)    Long-Term Incentive Award Deferrals. Within a reasonable time following
the date that the amount elected by the Participant as a Long-Term Incentive
Award would otherwise be paid to such Participant, the Employer shall credit the
Participant’s Long-Term Incentive Deferral Subaccount with the amount of such
contributions. The Employer will create such separate sub-accounts as is
necessary to distinguish between the different type of Long-Term Incentive
Awards deferred, as well as any restrictions on holding period, investment or
diversification as is needed.
7.    Section 3.4.3(b) is amended by the addition of the following new sentence:

Effective on and after May 21, 2013, any withdrawal or distribution of that part
of a Participant’s Long-Term Incentive Subaccount reflecting Performance Units
must be distributed in shares of common stock of the Principal Sponsor, other
than such portion of such subaccount that consist of fractional shares which
will be distributed in cash. The value of such shares shall be determined
consistent with the method described in the award agreements and the 2005 Long
Term Incentive Plan. All shares of common stock of the Principal Sponsor issued
under this Plan as a distribution from a Participant’s Long-Term Incentive
Subaccount will be deemed issued from, and shall count against the reserve
under, the Company’s 2005 Long-Term Incentive Plan, as amended and restated from
time to time, or any successor equity compensation plan.


8.    Section 3.4.4 is amended by the addition of the following new sentence:
A Participant electing to defer all or part of a Long-Term Incentive Award
consisting of Performance Shares will be required to have such award remain
invested in phantom shares of common stock of the Principal Sponsor for a
minimum of one year from the date of deferral, before diversification is allowed
pursuant to Section 3.4.2 above. A Participant electing to defer all or part of
a Long-Term Incentive Award consisting of Performance Units will be required to
have such award remain invested in phantom shares of company stock of the
Principal Sponsor, with no further right of diversification allowed.
9.    Section 3.4 is amended by the addition of new subsection 3.4.5 to read as
follows:
3.4.5    Special Rules applicable to Deferred Performance Share Awards. To the
extent a Participant has elected to defer a Performance Share Award that, at the
time of vesting, was determined by the Employer to be awarded in the form of
phantom shares of stock of the Company, shall be required to retain the
investment form of such award in the Company Stock Fund for a minimum of
one-year from the date of deferral, or such time as may be required by the
Company.
10.    Section 3.6 is amended by the addition of the phrase “Long-Term Incentive
and Annual Incentive” following the phrase “Base Salary” as it appears therein.
11.    Section 4 is amended by inserting “Long-Term Incentive Subaccount” in the
first sentence after “Transfer Subaccount” as it appears therein.
12.    Section 5.1 is amended in its entirety to read as follows:
Each Plan Year, at the time of the Participant’s deferral election(s), a
Participant may separately elect to have his Base Salary deferrals plus Employer
Matching Credits, his Long-Term Incentive Award and his Annual Incentive Bonus
deferrals (if any) attributable to such year (a) paid at the time elected by the
Participant as provided in Section 5.2, and (b) paid in the form elected by the
Participant in Section 5.3. It is expressly contemplated that a Participant may
elect separate payment dates and separate payment forms each year for the
various sources of contributions to the Plan.
13.    Section 5.7.2 is amended by the addition of the following new sentence:
Valuation of the portion of the Participants Account consisting of phantom
shares of common stock of the Company will be valued at the price of a share of
the Sponsor’s common stock at the effective date of such Change in Control.

2

--------------------------------------------------------------------------------



14.    Section 5.9 is amended by the addition of the following new sentence to
read as follows:
A Participant may elect in accordance with the Plan to satisfy the withholding
requirement, in whole or in part, by having phantom shares of common stock of
the Principal Sponsor, to the extent applicable, using the fair market value of
a share of the Common Stock of the Principal Sponsor as specified in the 2005
Long Term Incentive Plan, as amended and restated from time to time, or any
successor equity compensation plan.    
15.    Section 5.10 is amended by the addition of new section 5.10.6 to read as
follows:
Disability.     Each Participant’s Account shall be paid to him upon
determination of Disability, with such determination to be consistent with rules
established by the Employer’s long-term disability insurance carrier, the Social
Security Administration, or in accordance with such rules as may be prescribed
by IRC Section 409A and the regulations issued thereunder.
16.    Section 9.1 is amended by the addition of new subsection 9.1.3 to read as
follows:
9.1.3    Governance, Compensation and Nominating Committee. Any decision
required to be determined at the level of Board of Directors or Compensation
Committee (whether by rule, regulation or charter) of the Principal Sponsor
shall be determined within such Board or Committee, unless such decision making
authority has been properly delegated as provided according to this Section.




IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
21st day of May, 2013.


    
 
/s/ Benjamin G.S. Fowke III
 
 
 
By:
Benjamin G.S. Fowke III
 
 
 
Title:
Chief Executive Officer
 
 
 



  

3